           Case 3:19-cv-05425-BHS-MLP Document 67 Filed 03/16/21 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 7

 8   TIM NAY, et al.,

 9                             Plaintiffs,                 Case No. C19-5425-BHS-MLP

10          v.                                             ORDER GRANTING PARTIES’
                                                           FOURTH JOINT MOTION FOR
11   BNSF RAILWAY COMPANY, et al.,                         LEAVE TO AMEND ORDER
                                                           SETTING PRETRIAL SCHEDULE
12                             Defendants.

13
            Before this Court is the Parties’ Fourth Joint Motion for Leave to Modify Order Setting
14
     Pretrial Schedule (“Joint Motion”). (Dkt. # 66.) Finding good cause, it is hereby ORDERED that
15
     the Parties’ Joint Motion (dkt. # 66) is GRANTED. The Court orders the following amended
16
     pretrial schedule:
17
                                      Event                                        Date
18
        All motions related to discovery must be filed by this date and        May 7, 2021
19      noted for consideration no later than the third Friday thereafter
        (see LCR 7(d))
20      Discovery to be completed by                                           May 28, 2021
21      All dispositive motions and motions to exclude expert testimony        June 25, 2021
        for failure to satisfy Daubert must be filed pursuant to LCR 7(d)
22      Mediation per LCR 39.1(c)(2) to be completed no later than             May 14, 2021
23


     ORDER GRANTING PARTIES’ FOURTH
     JOINT MOTION FOR LEAVE TO AMEND
     ORDER SETTING PRETRIAL SCHEDULE -1
          Case 3:19-cv-05425-BHS-MLP Document 67 Filed 03/16/21 Page 2 of 2




 1        Dated this 16th day of March, 2021.


                                                A
 2

 3                                              MICHELLE L. PETERSON
                                                United States Magistrate Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER GRANTING PARTIES’ FOURTH
     JOINT MOTION FOR LEAVE TO AMEND
     ORDER SETTING PRETRIAL SCHEDULE -2
